UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) TQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended January 31, 2011 oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-7928 (Exact name of registrant as specified in its charter) Delaware 11-2139466 (State or other jurisdiction of incorporation /organization) (I.R.S. Employer Identification Number) 68 South Service Road, Suite 230, Melville, NY (Address of principal executive offices) (Zip Code) (631) 962-7000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No APPLICABLE ONLY TO CORPORATE ISSUERS: As of March 7, 2011, the number of outstanding shares of Common Stock, par value $.10 per share, of the registrant was26,686,337 shares. COMTECH TELECOMMUNICATIONS CORP. INDEX Page PART I.FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets – January 31, 2011 (Unaudited) and July 31, 2010 2 Condensed Consolidated Statements of Operations – Three and Six Months Ended January 31, 2011 and 2010 (Unaudited) 3 Condensed Consolidated Statements of Stockholders’ Equity and Comprehensive Income– Six Months Ended January 31, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows – Six Months Ended January 31, 2011 and 2010 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 40 Item 4. Controls and Procedures 40 PART II.OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 6. Exhibits 42 Signature Page 43 1 PART I FINANCIAL INFORMATION COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS Item 1. January 31, July 31, Assets (Unaudited) Current assets: Cash and cash equivalents $ Accounts receivable, net Inventories, net Prepaid expenses and other current assets Deferred tax asset Total current assets Property, plant and equipment, net Goodwill Intangibles with finite lives, net Deferred financing costs, net Other assets, net Total assets $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ Accrued expenses and other current liabilities Dividends payable - Customer advances and deposits Interest payable Income taxes payable Total current liabilities Convertible senior notes Other liabilities Income taxes payable Deferred tax liability Total liabilities Commitments and contingencies (See Note 20) Stockholders’ equity: Preferred stock, par value $.10 per share; shares authorized and unissued 2,000,000 - - Common stock, par value $.10 per share; authorized 100,000,000 shares; issued 28,634,650 shares and 28,542,535shares at January 31, 2011 and July 31, 2010, respectively Additional paid-in capital Retained earnings Less: Treasury stock, at cost (1,839,785 shares and 210,937shares at January 31, 2011 and July 31, 2010, respectively) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ See accompanying notes to condensed consolidated financial statements. 2 COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended January 31, Six months ended January 31, Net sales $ Cost of sales Gross profit Expenses: Selling, general and administrative Research and development Amortization of intangibles Merger termination fee, net - - ) - Operating income Other expenses (income): Interest expense Interest income and other ) Income before provision for income taxes Provision for income taxes Net income $ Net income per share (See Note 6): Basic $ Diluted $ Weighted average number of common shares outstanding – basic Weighted average number of common and common equivalent shares outstanding – diluted Dividends declared per issued and outstanding common share as of the applicable dividend record date $ - - See accompanying notes to condensed consolidated financial statements. 3 COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME SIX MONTHS ENDED JANUARY 31, 2 (Unaudited) Common Stock Treasury Stock Shares Amount Additional Paid-in Capital Retained Earnings Shares Amount Stockholders’ Equity Comprehensive Income Balance July 31, 2009 $ ) $ Equity-classified stock award compensation - Proceeds from exercise of options - - - Proceeds from issuance of employee stock purchase plan shares - - - Excess income tax benefit from stock-based award exercises - Net income - $ Balance January 31, 2010 $ ) $ $ Balance July 31, 2010 $ ) $ Equity-classified stock award compensation - Proceeds from exercise of options - - - Proceeds from issuance of employee stock purchase plan shares - - - Cash dividends - - - ) - - ) Excess income tax benefit from stock-based award exercises - Reversal of deferred tax assets associated with expired and unexercised stock-based awards - - ) - - - ) Repurchases of common stock - ) ) Net income - $ Balance January 31, 2011 $ ) $ $ See accompanying notes to condensed consolidated financial statements. 4 COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six months ended January 31, Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization of property, plant and equipment Amortization of intangible assets with finite lives Amortization of stock-based compensation Deferred financing costs (Gain) loss on disposal of property, plant and equipment ) Provision for allowance for doubtful accounts Provision for excess and obsolete inventory Excess income tax benefit from stock award exercises ) ) Deferred income tax expense (benefit) ) Changes in assets and liabilities, net of effects of acquisitions and sale of certain assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other current assets Other assets ) Accounts payable ) Accrued expenses and other current liabilities ) ) Customer advances and deposits ) Other liabilities Interest payable - Income taxes payable ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property, plant and equipment ) ) Purchases of other intangibles with finite lives ) ) Proceeds from sale of certain assets and liabilities - Payments related to business acquisitions ) - Net cash used in investing activities ) ) Cash flows from financing activities: Repurchases of common stock ) - Cash dividends paid ) - Proceeds from exercises of stock options Proceeds from issuance of employee stock purchase plan shares Excess income tax benefit from stock award exercises Origination fees related to line of credit ) ) Transaction costs related to issuance of convertible senior notes - ) Net cash (used in) provided by financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ See accompanying notes to condensed consolidated financial statements. (Continued) 5 COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) (Unaudited) Six months ended January 31, Supplemental cash flow disclosures: Cash paid during the period for: Interest $ Income taxes $ Non cash investing and financing activities: Cash dividends declared $ - Accrued business acquisition payments (See Note 18) $ - See accompanying notes to condensed consolidated financial statements. 6 COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) General The accompanying condensed consolidated financial statements of Comtech Telecommunications Corp. and Subsidiaries (“Comtech,” “we,” “us,” or “our”) as of and for the three and six months ended January 31, 2011 and 2010 are unaudited. In the opinion of management, the information furnished reflects all material adjustments (which include normal recurring adjustments) necessary for a fair presentation of the results for the unaudited interim periods. Our results of operations for such periods are not necessarily indicative of the results of operations to be expected for the full fiscal year. The preparation of our financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amount of assets and liabilities, and disclosure of contingent assets and liabilities, at the date of the financial statements, and the reported amounts of revenues and expenses during the reported period. Actual results may differ from those estimates. Our condensed consolidated financial statements should be read in conjunction with our audited consolidated financial statements, filed with the Securities and Exchange Commission (“SEC”), for the fiscal year ended July 31, 2010 and the notes thereto contained in our Annual Report on Form 10-K, and all of our other filings with the SEC. Adoption of Accounting Standards Updates The Financial Accounting Standards Board’s (“FASB”) Accounting Standards Codification (“ASC”) is subject to updates by FASB, which are known as Accounting Standards Updates (“ASU”). The following are FASB ASUs which have been issued and incorporated into the FASB ASC and adopted by us: On August 1, 2010, we adopted FASB ASU No. 2010-17, which is an update of FASB ASC 605 “Revenue Recognition - Milestone Method: Milestone Method of Revenue Recognition.” ASU 2010-17 provides guidance on applying the milestone method to milestone payments for achieving specified performance measures when those payments are related to uncertain future events. The scope of ASU 2010-17 is limited to transactions involving research or development. During the six months ended January 31, 2011, we did not have any research and development transactions with milestone payments that were covered under this ASU; thus, the adoption of this ASU did not have any impact on our Condensed Consolidated Statement of Operations or financial position. On August 1, 2010, we adopted FASB ASU No. 2009-14, which amends FASB ASC 985 “Software.” This FASB ASU indicates that tangible products containing both software and non-software components that function together to deliver the tangible product’s essential functionality are no longer within the scope of the software revenue guidance in FASB ASC 985-605. This FASB ASU also requires that hardware components of a tangible product containing software components always be excluded from the software revenue guidance. Our adoption of this ASU did not have a material impact on our Condensed Consolidated Statement of Operations or financial position. On August 1, 2010, we adopted FASB ASU No. 2009-13 which is an update of FASB ASC 605-25 “Revenue Recognition - Multiple-Element Arrangements.” In addition to establishing a hierarchy for determining the selling price of a deliverable, this FASB ASU eliminates the residual method of allocation of arrangement consideration and instead requires use of the relative selling price method. Our adoption of this ASU did not have a material impact on our Condensed Consolidated Statement of Operations or financial position. Reclassifications Certain reclassifications have been made to previously reported financial statements to conform to our current financial statement format. 7 Stock-Based Compensation We issue stock-based awards to certain of our employees and our Board of Directors and we recognize related stock-based compensation for both equity and liability-classified stock-based awards in our condensed consolidated financial statements. These awards are issued pursuant to our 2000 Stock Option Plan and our 2001 Employee Stock Purchase Plan (the “ESPP”). Stock-based compensation for equity-classified awards is measured at the date of grant, based on an estimate of the fair value of the award and is expensed over the vesting period of the grant. Stock-based compensation for liability-classified awards is determined the same way, except that the fair value of liability-classified awards is remeasured at the end of each reporting period until the award is settled, with changes in fair value recognized pro-rata for the portion of the requisite service period rendered. Stock-based compensation for awards issued is reflected in the following line items in our Condensed Consolidated Statements of Operations: Three months ended January 31, Six months ended January 31, Cost of sales $ Selling, general and administrative expenses Research and development expenses Stock-based compensation expense before income tax benefit Income tax benefit ) Net stock-based compensation expense $ Of the total stock-based compensation expense before income tax benefit recognized in the three months ended January 31, 2011 and 2010, $79,000 and $75,000, respectively, related to awards issued pursuant to our ESPP. Of the total stock-based compensation expense before income tax benefit recognized in the six months ended January 31, 2011 and 2010, $148,000 and $163,000, respectively, related to awards issued pursuant to our ESPP. Included in total stock-based compensation expense before income tax benefit in the three months ended January 31, 2011 and 2010 is a benefit of $7,000 and an expense of $39,000, respectively, as a result of the required fair value remeasurement of our liability-classified stock appreciation rights (“SARs”) at the end of each of the respective reporting periods. Included in total stock-based compensation expense before income tax benefit in the six months ended January 31, 2011 and 2010 is an expense of $10,000 and $6,000, respectively, related to SARs. Stock-based compensation that was capitalized and included in ending inventory at January 31, 2011 and July 31, 2010 was $117,000 and $159,000, respectively. We estimate the fair value of stock-based awards using the Black-Scholes option pricing model. The Black-Scholes option pricing model includes assumptions regarding dividend yield, expected volatility, expected option term and risk-free interest rates. The assumptions used in computing the fair value of stock-based awards reflect our best estimates, but involve uncertainties relating to market and other conditions, many of which are outside of our control. Estimates of fair value are not intended to predict actual future events or the value ultimately realized by the employees who receive stock-based awards. 8 There were no stock-based awards granted during the three months ended January 31, 2011. The per share weighted average grant-date fair value of stock-based awards granted during the three months ended January 31, 2010 approximated $8.86. The per share weighted average grant-date fair value of stock-based awards granted during the six months ended January 31, 2011 and 2010 approximated $6.67 and $9.32, respectively. In addition to the exercise and grant-date prices of the awards, certain weighted average assumptions that were used to estimate the initial fair value of stock-based awards in the respective periods are listed in the table below: Three months ended January 31, Six months ended January 31, Expected dividend yield - 0
